



geelogoa14.jpg [geelogoa14.jpg]
6100 CENTER DRIVE, SUITE 1020
LOS ANGELES, CA 90045






March 29, 2018




Jeffrey A. Leddy
c/o Global Eagle Entertainment Inc.
6100 Center Drive, Suite 1020
Los Angeles, CA 90045


Re: Amended and Restated Employment Letter


Dear Jeff:


Global Eagle Entertainment Inc. (the “Company”) is pleased to offer you
employment on the terms set forth herein. The terms herein shall become
effective on April 1,
2018, from and after which date this letter agreement shall amend and restate
and supersede in all respects your Offer of Employment dated February 21, 2017.


You and the Company hereby agree as follows:


1. Position. Your initial title will be Executive Chairman of the Company,
reporting to the Company’s Board of Directors (the “Board”). Your duties in that
role shall be as prescribed by the Board from time to time. 1, 2018.


2. Commencement Date. Your first day as Executive Chairman will be April


3. Base Salary. Your initial base salary as Executive Chairman will be at a rate
of $300,000 per year (“Base Salary”) commencing April 1, 2018. Your Base Salary
will be payable in accordance with the Company’s standard payroll schedule from
time to time and subject to all tax withholdings.


4. Annual Bonus. You will not be eligible for an annual performance bonus under
the Company’s Annual Incentive Plan (as in effect from time to time).


5. Equity Incentives. In connection with your becoming CEO on February 21, 2017,
you received an initial equity grant consisting of (i) as a signing bonus, a
non-qualified stock option to purchase 350,000 shares of the Company’s common
stock (the “Signing Bonus”), (ii) an additional non-qualified stock option to
purchase 650,000 shares of the Company’s common stock (the “Initial Option
Award”) and (iii) the Company’s traditional time-based restricted stock units
(the “Initial RSU Award”) representing 200,000 shares of the Company’s common
stock, in each case granted under the Company’s 2017 Omnibus Long-Term Incentive
Plan (the “Equity Incentive Plan”). Vesting for your Initial Option Award and
your Initial RSU Award commenced on February 21, 2017, and the exercise price of
your Signing Bonus and your Initial Option Award was the per-share price of the
Company’s common stock at the close of trading on the Nasdaq Stock Market on
February 17, 2017 (the date of the associated Compensation Committee approval
thereof). Your Signing Bonus, your Initial Option Award and your Initial RSU
Award continue to be otherwise subject to the terms and conditions applicable to
such awards under the Equity Incentive Plan and the relevant form of equity
award agreement under which they were granted.


Your Signing Bonus was fully vested upon grant on February 21, 2017. Your
Initial Option Award has vested (and will continue to vest) in equal monthly
installments over the three- year period following February 21, 2017 (i.e.,
1/36th per month), subject to your Continuous Service through each applicable
vesting date. Your Initial RSU Award has vested (and will continue to vest) in
three equal installments on the first, second and third anniversaries of the
February 21, 2017, subject to your Continuous Service through each applicable
vesting date. If the Company terminates your Continuous Service without Cause
(as defined below), then you will have 12 months following the end of your
Continuous Service to exercise any vested portion of your Signing Bonus and
Initial Option Award. For the avoidance of doubt however, you may not exercise
any vested portion of your Signing Bonus or Initial Option Award after the
expiration of the term thereof.





--------------------------------------------------------------------------------







For purposes hereof, “Continuous Service” means any period during which you are
serving as either an employee of the Company or a member of the Company’s Board
(whether as an outside director or an employee director), and Continuous Service
shall not be deemed to have terminated for so long as you are serving in either
capacity. For the avoidance of doubt, your ceasing to serve as CEO and becoming
Executive Chairman of the Company shall not be deemed a termination of your
Continuous Service.


As used in this letter agreement, “Cause” means (i) the commission of a felony
or other crime involving moral turpitude or the commission of any other act or
omission involving misappropriation, dishonesty, unethical business conduct,
disloyalty, fraud or breach of fiduciary duty, (ii) reporting to work under the
influence of alcohol, (iii) the use of illegal drugs (whether or not at the
workplace) or other conduct, even if not in conjunction with your duties
hereunder, which could reasonably be expected to, or which does, cause the
Company or any of its subsidiaries material public disgrace, disrepute or
economic harm, (iv) the failure to perform duties as reasonably directed by the
Board, (v) gross negligence or willful misconduct with respect to the Company or
its affiliates or in the performance of the your duties hereunder or as a member
of the Board, (vi) obtaining any personal profit not thoroughly disclosed to and
approved by the Board in connection with any transaction entered into by, or on
behalf of, the Company, its subsidiaries or any of their affiliates, (vii)
violation or breach of any provision of the Restrictive Covenant Agreement,
(viii) a material violation of any of the terms of the Company’s, its
subsidiaries’ or any of their affiliates’ rules or policies or (ix) any other
breach of this letter or any other agreement between you and the Company or any
of its subsidiaries, which in the case of clauses (vii), (viii) and (ix), if
curable, is not cured to the Board’s satisfaction within fifteen (15) days after
written notice thereof to you.


The Board’s Compensation Committee may consider you for additional equity grants
from time to time, including in respect of your service during the 2018
performance year.


6. Change in Control and Severance Protection. You will continue to participate
in the Company’s Change in Control and Severance Plan for Senior Management (as
amended from time to time) as a “Tier II participant” thereunder. However,
notwithstanding any terms to the contrary in such plan, you will receive full
accelerated vesting of any unvested and then outstanding portion of your Initial
Option Award and Initial RSU Award if (and at such time as) the Company
terminates your Continuous Service without Cause. For the avoidance of doubt,
your ceasing to serve as CEO and becoming Executive Chairman of the Company (and
the associated changes in your compensation package and duties and
responsibilities) shall not be deemed “Good Reason” under the Change in Control
and Severance Plan for Senior Management.


7. Employee Benefits and Travel Reimbursement. You will be eligible to
participate in customary employee benefit plans and programs made generally
available by the Company to its employees from time to time. The Company
reserves the right to add, terminate and/or amend any employee benefit plans,
policies, programs and/or arrangements from time to time without notice or
consideration paid to you. The Company will also reimburse you for travel to and
from your principal residence to the Company’s office locations, together with
related accommodations while traveling.


8. Employment Relationship. Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause.


9. Director Service. During your tenure as Executive Chairman, the Board will
nominate you to serve as a member of the Board, and submit your nomination for
stockholder approval at each annual stockholders’ meeting during that period.
You will not receive any director compensation for your Board service with
respect to any period during which you are a Company employee (which includes
the period during which you are employed as Executive Chairman). In addition,
you agree to serve as a member of the Board for at least two years following
your termination of employment, if the Board nominates you as a director during
that period and if the Company’s stockholders so approve you as a director. You
will receive the Company’s standard director compensation package for your Board
service with respect to any period during which you are no longer a Company
employee.


10. Restrictive Covenant Agreement. In connection with your becoming CEO on
February 21, 2017, you entered into an Employee Statement and Agreements
Regarding Confidentiality, Proprietary Information, Invention Assignment,
Non-Competition and Non- Solicitation (the “Restrictive Covenant Agreement”),
which is attached hereto as Attachment A. The Restrictive Covenant Agreement
shall continue in full force and effect from and after the date hereof.


11. Employee Representations, Warranties and Covenants; Company Policies. You
represent and warrant that you have no contractual commitments or other legal
obligations or restrictions (including to any prior employer) that would
prohibit or impair you from performing your duties for the Company. You agree
not to violate any confidentiality, restrictive covenant (e.g., a
non-solicitation or non-competition obligation) or other obligations that you
owe to any other person





--------------------------------------------------------------------------------





(including to any prior employer) during your employment with the Company. You
agree to abide by the Company’s general employment policies and practices,
including those set forth in its Employee Handbook, its Conflicts of Interest
Policy, its Code of Ethics and its Whistleblower Policy and Procedures (as each
may be amended from time to time) as well as such other policies and procedures
as the Company establishes from time to time.


***

























--------------------------------------------------------------------------------






Please accept this offer by signing below.


 
 
Very truly yours,
 
 
 
 
 
 
GLOBAL EAGLE ENTERTAINMENT INC.
 
 
By:
/s/: Stephen Ballas
 
 
Printed Name:
Stephen Ballas
 
 
Title:
EVP & General Counsel





I hereby accept this employment offer:


/s/: Jeffrey A. Leddy
 
 
 
Jeffrey A. Leddy
 
 
 







Attachment


Attachment A:
Employee Statement and Agreements Regarding Confidentiality, Proprietary
Information, Invention Assignment, Non-Competition and Non-Solicitation








--------------------------------------------------------------------------------






Attachment A


See attached.


(As entered into with the Company on February 21, 2017.)





--------------------------------------------------------------------------------





GLOBAL EAGLE ENTERTAINMENT INC.


EMPLOYEE STATEMENT & AGREEMENTS REGARDING CONFIDENTIALITY, PROPRIETARY
INFORMATION, INVENTION ASSIGNMENT, NON- COMPETITION AND NON-SOLICITATION


In consideration of and as a condition of my employment with Global Eagle
Entertainment Inc. (“Global Eagle”) and my receipt of the salary and other
compensation to be paid to me by Global Eagle, I, the undersigned employee, do
hereby agree to the following (this “Restrictive Covenant Agreement”):


1. PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS
The success of Global Eagle, along with its subsidiaries, affiliates, successors
and assigns (the “Company Group”) depends, among other things, upon strictly
maintaining confidential and secret information relating to its trade secrets,
technology, accounting, costs, research, development, sales, manufacturing,
methods, production, testing, implementation, marketing, financial information,
financial results, products, customers, suppliers, staffing levels, employees,
shareholders, officers and other information peculiarly within the knowledge of
and relating to Global Eagle’s business, and to which employees may acquire
knowledge or have access to during the course of their employment by the Company
Group. All such information is hereinafter collectively referred to as
“Proprietary Information.” Proprietary Information shall be broadly defined. It
includes all information, data, trade secrets or know-how that has or could have
commercial value or other utility in Global Eagle’s business or in which the
Company Group contemplates engaging. Proprietary Information also includes all
information the unauthorized disclosure of which is or could be detrimental to
the interests of the Company Group, whether or not such information is
identified as confidential or proprietary information by the Company Group.


Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) I can prove was known by
me prior to the commencement of my employment with the Company Group or (ii) is
or becomes publicly known from another source that is under no obligation of
confidentiality to the Company Group without fault on my part. I do not know any
information, data, trade secrets or know-how that would be Proprietary
Information but for this provision.


The success of the Company Group also depends upon the timely disclosure of
inventions made by the Company Group employees in the course of their employment
and, in appropriate circumstances, the full cooperation of employee inventors in
filing, maintaining and enforcing United States and foreign country patent
applications and patents covering such inventions.


In view of the foregoing and in consideration of my employment by Global Eagle
and as a further condition thereof, I agree as follows:


A. PREVIOUS EMPLOYMENT
I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former employers. I acknowledge and agree that I have a continuing obligation to
protect and safeguard the proprietary information of my former employer(s), if
any.


B. PROPRIETARY INFORMATION
I shall exercise utmost diligence to protect and guard the Proprietary
Information of the Company Group. Neither during my employment by Global Eagle
nor thereafter shall I, directly or indirectly, use for myself or another, or
disclose to another, any Proprietary Information (whether acquired, learned,
obtained or developed by me alone or in conjunction with others) of the Company
Group except as such disclosure or use is (i) required in connection with my
employment with Global Eagle, (ii) consented to in writing by Global Eagle, or
(iii) legally required to be disclosed pursuant to a subpoena or court order,
and in the case of (iii), disclosure may only be made after I have informed
Global Eagle of such requirement and assisted Global Eagle in taking reasonable
steps to seek a protective order or other appropriate action. Except in
connection with the performance of my duties and responsibilities as provided
for in the Offer of Employment to which this Restrictive Covenant Agreement is
attached, I agree not to remove any materials relating to the work performed at
the Company Group without the prior written permission of the Chief Executive
Officer (or his designee) of Global Eagle. Upon request by Global Eagle at any
time, including in the event of my termination of employment with Global Eagle,
I shall promptly deliver to Global Eagle, without retaining any copies, notes or
excerpts thereof, all memoranda, journals, notebooks, diaries, notes, records,
plats, sketches, plans, specifications, or other documents (including documents
on electronic media and all records of inventions, if any) relating directly or
indirectly to any Proprietary Information made or compiled by or delivered or
made available to or otherwise obtained by me. Each of the foregoing obligations
shall apply with respect to Proprietary Information of customers, contractors
and others with whom any





--------------------------------------------------------------------------------





member of the Company Group has a business relationship, learned or acquired by
me during the course of my employment by the Company Group. The provisions of
this section shall continue in full force and effect after my termination of
employment for whatever reason. Notwithstanding anything herein to the contrary,
nothing in this Restrictive Covenant Agreement shall (i) prohibit me from making
reports or participating in the investigation of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of local, state or federal law or
regulation, or (ii) require notification to or prior approval by the Company
Group of any reporting described in clause (i).


C. COPYRIGHT & MASK WORKS
All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the
Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business, and which are not expressly released by Global
Eagle in writing, shall be deemed as a work for hire and shall be the sole and
exclusive property of the Company Group.


D. INVENTIONS
With the exception of “EXEMPT” inventions, as defined herein, any and all
inventions, including original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first reduced to practice),
either alone or with others during the period of my employment with the Company
Group (hereinafter referred to as “Inventions”) shall be the sole and exclusive
property of the Company Group, its successors, assigns, designees, or other
legal representatives (“Company Group Representatives”) and shall be promptly
disclosed to Global Eagle in writing, and I hereby assign to the Company Group
all of my right, title and interest in such Inventions.


I agree to keep and maintain adequate and current written records of all
Inventions and their development that I make (solely or jointly with others)
during the period of employment. These records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company
Group. The records will be available to and remain the sole property of the
Company Group at all times.


I shall, without further compensation or consideration, but at no expense to me:


(a)
Communicate to Global Eagle any facts known by me respecting the Inventions;



(b)
do all lawful acts, including the execution and delivery of all papers and
proper oaths and the giving of testimony deemed necessary or desirable by Global
Eagle or the Company Group, with regard to said Inventions, for protecting,
obtaining, securing rights in, maintaining and enforcing any and all copyrights,
patents, mask work rights or other intellectual property rights in the United
States and throughout the world for said Inventions, and for perfecting,
affirming, recording and maintaining in the Company Group and Company Group
Representatives sole and exclusive right, title and interest in and to the
Inventions, and any copyrights, Patents, mask work rights or other intellectual
property rights relating thereto; and



(c)
generally cooperate to the fullest extent in all matters pertaining to said
Inventions, original works of authorship, concepts, trade secrets, improvements,
developments and discoveries, any and all applications, specifications, oaths,
assignments and all other instruments which Global Eagle shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Global Eagle, its successors, assigns and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.



Compliance with California Labor Code Section 2870 - Inventions Made on Your Own
Time -- An "EXEMPT" invention is one which:


(a)
was developed entirely on my own time without using Company Group equipment,
supplies, facilities, or trade secret information;








--------------------------------------------------------------------------------





(b)
does not relate at the time of conception or reduction to practice of the
invention to the Business, or to its actual or demonstrably anticipated research
or development; and



(c)
does not result from any work performed by me for the Company Group.



Inventions which I consider to be "EXEMPT" but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.


I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle. If I am
unable because of my mental or physical incapacity or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company Group as above, then I
hereby irrevocably designate and appoint Global Eagle and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters,
patents or copyright registrations thereon with the same legal force and effect
as if executed by me.


Pursuant to the Defend Trade Secrets Act of 2016, I understand that: (i) an
individual may not be held criminally or civilly liable under any U.S. federal
or state trade secrets law for the disclosure of a trade secret that: (A) is
made (x) in confidence to a federal, state or local government official, either
directly or indirectly, or to any attorney and (y) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding; and (ii) further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer’s trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual (A) files any document containing the
trade secret under seal and (B) does not disclose the trade secret except
pursuant to court order.


Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Restrictive Covenant Agreement. If I have not attached any
such sheet, and it is not countersigned by the Company, then I acknowledge that
there are no such inventions.


2. NON-COMPETITION AND NON-SOLICITATION


I acknowledge that Global Eagle is making a substantial investment in time,
money, effort, goodwill and other resources in the business of the Company
Group, and in my continued employment with Global Eagle. I acknowledge and agree
that Global Eagle and the Company Group are entitled to protect their legitimate
business interests and investments and prevent me from using my knowledge of its
trade secrets and Proprietary Information to the detriment of the Company Group.
I also acknowledge that the nature of the business of the Company Group is such
that the on-going relationship among each member of the Company Group and their
respective employees, clients and customers is material and has a significant
effect on the ability of the Company Group to obtain business. In view of the
foregoing and in consideration of my employment by Global Eagle and as further
condition thereof, I agree as follows:


A.
NON-COMPETITION

During the period of my employment and for twelve (12) months following the
termination thereof for any reason (the “Restricted Period”), I, on behalf of
myself or any other person or organization, shall not, and shall cause any
person or organization not to, directly or indirectly, in any manner (whether on
my or its own account, or as an owner, operator, manager, consultant, officer,
director, employee, investor, agent or otherwise), render services for, accept
compensation from, or in any other manner engage in any business (including any
new business started by him or her, either alone or with others) that competes
with the Company Group in any jurisdiction where the Company Group has
operations or customers; provided, however, that the foregoing restriction shall
not apply if I am employed by a company or organization that provides such a
competing business so long as I am not directly or indirectly engaged by such
company or organization in the provision thereof. In addition, if I am a
resident of California when my employment terminates and have performed a
substantial amount of my duties in the State of California, then, as may be
required by law, this Paragraph A shall not apply.







--------------------------------------------------------------------------------





B.
NON-SOLICITATION OF EMPLOYEES

During the Restricted Period, I will not, without Global Eagle’s prior written
consent, directly or indirectly, on behalf of myself or any other person or
organization, induce, knowingly solicit or encourage to leave the employment of
any member of the Company Group, any employee of any member of the Company
Group, or any such person who has been an employee thereof for the six months
preceding my termination of employment.


C.
NON-SOLICITATION OF CUSTOMERS OR CLIENTS

During the Restricted Period, I will not solicit, induce or attempt to induce,
on my own behalf or on behalf of any other person or organization, any of the
Company Group’s customers or clients, who I solicited or with whom I dealt or
became acquainted while I was employed with Global Eagle for the purpose of
either (i) inducing said client to terminate, diminish, or materially alter in a
manner harmful to the Company Group its relationship with the Company Group or
(ii) providing, or offering to provide, services related to the business of the
Company Group to said client. If I am a resident of California when my
employment terminates, then this Paragraph C shall not apply.


I acknowledge that the limits set forth herein are reasonable and properly
required to adequately protect the Company Group’s legitimate business interests
and to prevent unfair competition. However, if in any proceeding, a court or
arbitrator shall refuse to enforce this Restrictive Covenant Agreement, whether
because the time limit is too long or because the restrictions contained herein
are more extensive (whether as to geographic area, scope of business or
otherwise) than is necessary to protect the business of Global Eagle, it is
expressly understood and agreed between the parties hereto that this Restrictive
Covenant Agreement is deemed modified to the extent necessary to permit this
Restrictive Covenant Agreement to be enforced in any such proceedings. I further
agree that if there is a breach or threatened breach of the provisions of this
Section 2, the Company Group shall be entitled to an injunction restraining me
from such breach or threatened breach, in addition to any other relief permitted
under applicable law or pursuant to my Offer of Employment. Global Eagle will
not be required to post a bond or other security in connection with, or as a
condition to, obtaining such relief before a court of competent jurisdiction.
Nothing herein shall be construed as prohibiting Global Eagle from pursuing any
other remedies, at law or in equity, for such breach or threatened breach.


3. ARBITRATION


Any and all claims or controversies arising out of or relating to my employment,
the termination thereof, or this Restrictive Covenant Agreement hereto shall, in
lieu of a jury or other civil trial, be settled by final and binding arbitration
before a single arbitrator in Los Angeles, California, in accordance with then-
current rules of the American Arbitration Association applicable to employment
and related disputes. This agreement to arbitrate includes all claims whether
arising in tort or contract and whether arising under statute or common law
including, but not limited to, any claim of breach of contract, discrimination
or harassment of any kind. The obligation to arbitrate such claims shall
continue forever, and the arbitrator shall have jurisdiction to determine the
arbitrability of any claim. The arbitrator shall have the authority to award any
and all damages otherwise recoverable in a court of law. The arbitrator shall
not have the authority to add to, subtract from or modify any of the terms of
this Agreement. Judgment on any award rendered by the arbitrator may be entered
and enforced by any court having jurisdiction thereof. Global Eagle shall be
solely responsible for all costs of the arbitration, provided that each party
shall be responsible for paying its own costs for the arbitration process,
including attorneys’ fees, witness fees, transcript costs, lodging and travel
expenses, expert witness fees, and online research charges, subject to the last
sentence of this provision. I shall not be required to pay any type or amount of
expense if such requirement would invalidate this agreement or would otherwise
be contrary to the law as it exists at the time of the arbitration.
Notwithstanding and in addition to the foregoing, Global Eagle may seek
injunctive or equitable relief to enforce the terms of this Restrictive Covenant
Agreement in any court of competent jurisdiction.


4. GENERAL PROVISIONS


A.
his Restrictive Covenant Agreement will be governed by the laws of the State of
Delaware.



B.
Nothing contained herein shall be construed to require the commission of any act
contrary to law. Should there be any conflict between any provisions hereof and
any present or future statute, law, ordinance, regulation, or other
pronouncement having the force of law, the latter shall prevail, but the
provision of this Restrictive Covenant Agreement affected thereby shall be
curtailed and limited only to the extent necessary to bring it within the
requirement of the law, and the remaining provisions of this Restrictive
Covenant Agreement shall remain in full force and effect. This Restrictive
Covenant Agreement may not be assigned by me without the prior written consent
of Global Eagle. Subject to the foregoing sentence, this Restrictive






--------------------------------------------------------------------------------





Covenant Agreement will be binding upon my heirs, executors, administrators and
other legal representatives and will be for the benefit of Global Eagle, its
successors, and its assigns, and may be assigned by Global Eagle and shall be
binding and inure to the benefit of Global Eagle, its successors and assigns.


C.
The provisions of this Restrictive Covenant Agreement are severable, and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions or parts thereof
shall nevertheless be binding and enforceable. In the event that any provision
of this Restrictive Covenant Agreement is deemed unenforceable, Global Eagle and
I agree that a court or an arbitrator chosen pursuant to the terms hereof shall
reform such provision to the extent necessary to cause it to be enforceable to
the maximum extent permitted by law. Global Eagle and I agree that each desires
the court or arbitrator to reform such provision, and therefore agree that the
court or arbitrator will have jurisdiction to do so and that each will abide by
the determination of the court or arbitrator.



D.
I have had the opportunity to review this Restrictive Covenant Agreement and
have had the opportunity to ask questions regarding the nature of my employment
with Global Eagle I have also been advised that I have been given the
opportunity to allow legal counsel to assist me in the review of this
Restrictive Covenant Agreement prior to my execution of this Restrictive
Covenant Agreement. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment with
Global Eagle. I have not entered into, and I agree I will not enter into any
oral or written agreements in conflict herewith.



***





--------------------------------------------------------------------------------






I have read, and I understand and agree to comply with all terms and conditions
above without any reservation whatsoever.






Jeffrey A. Leddy
 
 
 
Signature
/s/: Jeffrey A. Leddy
 
Date:
February 21, 2017

Global Eagle Entertainment lnc,
By:
/s/:Stephen Ballas
Name:
Stephen Ballas
Title:
EVP & General Counsel





Signature Page to Restrictive Covenant Agreement